Citation Nr: 0209040	
Decision Date: 08/02/02    Archive Date: 08/12/02

DOCKET NO.  99-17 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE


Entitlement to service connection for a psychiatric disorder 
due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel





INTRODUCTION

The veteran served on active duty from January 1988 to July 
1991.  He had service in Southwest Asia from January 5 to 
April 25, 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

As the veteran failed to report for a hearing at the RO in 
Houston Texas in June 2002 before a Member of the Board, his 
hearing request is deemed withdrawn.  See 38 C.F.R. § 20.702 
(2001).


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and has obtained and fully developed 
all evidence necessary for an equitable disposition of the 
claim.

2.  The veteran's psychiatric complaints are not due to an 
undiagnosed illness nor does the veteran have a diagnosed 
psychiatric disorder which is related to service.


CONCLUSION OF LAW

A psychiatric disorder due to an undiagnosed illness was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.303, 3.317 (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that effective 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
was signed into law.  See Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA).  This law sets forth requirements for 
assisting a claimant in developing the facts pertinent to his 
claim.  Although this law was enacted during the pendency of 
this appeal, the Board finds that there has been no prejudice 
to the veteran in this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  In this regard, the Board observes 
that the veteran has been informed of the elements required 
to support his claim in the statement of the case and 
supplemental statement of the cases issued throughout the 
duration of the appeal.   

All medical records identified by the veteran are on file. 
Also, the veteran has been afforded a VA psychiatric 
examination in June 2001.  The Board finds that the VA has 
satisfied the criteria set forth in VCAA and the implementing 
regulations, and the veteran is not prejudiced by this 
decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 
Therefore, although the VCAA was enacted during the pendency 
of this appeal, the Board finds that there has been no 
prejudice to the appellant in this appeal for the reasons 
noted herein. 

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  In general, where the record demonstrates 
that the statutory mandates have been satisfied, the 
regulatory provisions likewise are satisfied.

The veteran has claimed service connection for a psychiatric 
disorder due to an undiagnosed illness as a result of his 
service in the Persian Gulf.  The record shows that he served 
in the Southwest Theater of Operations during the Persian 
Gulf War.


I.  Factual Background

The service medical records show no complaints or 
manifestations of a psychiatric disorder.

Post-service VA and private medical records, dating from 
1999-2001, are of record.  A December 1997 private treatment 
report reflects diagnoses of suspected aggressive disturbance 
and suspected somatic type of disturbance.  VA outpatient and 
hospitalization reports, dated in March and April 1999, 
reflect diagnoses of psychosis, not otherwise specified, and 
schizophrenia, respectively.  A June 2001 VA mental 
examination report reflects that the veteran reported that he 
was "fine" prior to his Persian Gulf service and that he 
had resentment about being sent into the Persian Gulf 
conflict.  The veteran related that he had received the 
diagnosis of paranoid schizophrenia because he was afraid of 
sounds which were the result of hearing cannons being shot 
off at morning formation during service.  After a mental 
status examination, diagnoses of schizophrenia and 
generalized anxiety disorder were recorded by the examining 
physician.  

II.  Analysis

Entitlement to service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  Service 
connection may also be granted for a chronic diseases, such 
as a psychosis, when it is manifested to a compensable degree 
within one year of separation from service. 38 U.S.C.A. §§ 
1101, 1112, 1113 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.307, 3.309 (2001).

38 U.S.C.A. § 1117 provides for the enactment of regulations 
for compensation for disabilities occurring in Persian Gulf 
veterans. Its implementing regulation, 38 C.F.R. § 3.317, 
provides that VA shall pay compensation to a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms 
including, but not limited to: (1) fatigue; (2) signs or 
symptoms involving skin; (3) headache; (4) muscle pain; (5) 
joint pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) signs or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; 
(13) menstrual disorders; provided that such disability 
became manifest either during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006; and by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis. For purposes of this section, 
"objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification. Also 
for purposes of this section, disabilities that have existed 
for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6- 
month period will be considered chronic.  The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  A chronic 
disability resulting from an undiagnosed illness referred to 
in this section shall be rated using evaluation criteria from 
38 C.F.R., Part 4, for a disease or injury in which the 
functions affected, anatomical localization, or 
symptomatology are similar. 66 Fed. Reg. 56, 614, 56, 615 
(Nov. 9, 2001) (to be codified at 38 C.F.R. § 
3.317(a)(1)(I)).

Compensation shall not be paid under this section, however, 
if there is affirmative evidence that an undiagnosed illness 
was not incurred during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; or if there is affirmative evidence 
that an undiagnosed illness was caused by a supervening 
condition or event that occurred between the veteran's most 
recent departure from active duty in the Southwest Asia 
theater of operations during the Persian Gulf War and the 
onset of the illness; or if there is affirmative evidence 
that the illness is the result of the veteran's own willful 
misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 
3.317(c).

The veteran is contending that his psychiatric disorder 
should be service connected as a result of his Persian Gulf 
service. It is important to note that in the above referenced 
regulation, which applies to this contention, one of the 
basic criteria for service connection is that the condition 
may not be attributed to any known cause.

A review of the medical evidence of record shows that the 
veteran's psychiatric disorder has been variously diagnosed.  
VA outpatient, hospitalization and examination  reports, 
reflect diagnoses of psychosis, not otherwise specified, 
schizophrenia and generalized anxiety disorder.  Therefore, 
service connection cannot be established based on the 
regulations applicable to "undiagnosed illness" in veterans 
of the Persian Gulf War.

Nevertheless, service connection could still be established 
if it shown that the claimed disorder is the result of the 
veteran's service.  See Combee v. Brown, 34 F.3rd 1039 (Fed. 
Cir. 1994).  Regarding this aspect of the veteran's claim, 
the veteran is qualified to report his symptoms.  However, 
when the determinant issue involves a question of medical 
diagnosis or medical causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The evidence does not reflect that the appellant 
possesses such a background nor is it otherwise contended.

In this regard, the service medical records show no 
complaints or manifestations of a psychiatric disorder.  
Additionally, there is no competent medical evidence which 
relates his current psychiatric disorders to service or 
demonstrates that a psychosis was manifested to a compensable 
degree within a year of service discharge in 1991.  As such, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim.



ORDER

Service connection for a psychiatric disorder due to an 
undiagnosed illness is denied.



		
	F.JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

